Case 1:19-cv-09439-PKC Document 194-3 Filed 02/14/20 Page 1 of 5
Case 1:19-cv-09439-PKC Document 194-3 Filed 02/14/20 Page 2 of 5
                                 CONFIDENTIAL


 1                  UNITED STATES DISTRICT COURT
 2                  SOUTHERN DISTRICT OF NEW YORK
 3
       ------------------------------------x
 4                                         )
       SECURITIES AND EXCHANGE COMMISSION, )
 5                                         )
                           Plaintiff,      ) 19 Civ. 9439 (PKC)
 6                                         )
           v.                              )
 7                                         )
       TELEGRAM GROUP INC. and             )
 7     TON ISSUER INC.,                    )
 8                                         )
                               Defendants. )
 9                                         )
       ------------------------------------x
10
11
12                             CONFIDENTIAL
13                      VIDEOTAPED DEPOSITION OF
14                             SHYAM PAREKH
15                          December 10, 2019
16
17
18                             Taken at:
19       Skadden, Arps, Slate, Meagher & Flom (UK) LLP
                        40 Bank Street
20                       Canary Wharf
                        London, E14 5DS
21
22
23
        Reported by:
24      AILSA WILLIAMS,
        Certified Court Reporter
25      JOB No. 191210MWC
                                                                   1

                          GRADILLAS COURT REPORTERS
                                 (424) 239-2800
Case 1:19-cv-09439-PKC Document 194-3 Filed 02/14/20 Page 3 of 5
Case 1:19-cv-09439-PKC Document 194-3 Filed 02/14/20 Page 4 of 5
Case 1:19-cv-09439-PKC Document 194-3 Filed 02/14/20 Page 5 of 5
